demonstration of good cause and actual prejudice.       See NRS 34.726(1);
                      NRS 34.810(1)(b); NRS 34.810(3).
                                  Relying in part on Martinez v. Ryan, 566 U.S.        , 132 S. Ct.
                      1309 (2012), appellant argued that ineffective assistance of post-conviction
                      counsel excused his procedural defects. Ineffective assistance of post-
                      conviction counsel would not be good cause in the instant case because the
                      appointment of counsel in the prior post-conviction proceedings was not
                      statutorily or constitutionally required.   Crump v. Warden, 113 Nev. 293,
                      303, 934 P.2d 247, 253 (1997); McKague v. Warden, 112 Nev. 159, 164, 912
                      P.2d 255, 258 (1996). Further, this court has recently held that Martinez
                      does not apply to Nevada's statutory post-conviction procedures, see Brown
                      v. McDaniel,      Nev. , P.3d (Adv. Op. No. 60, August 7, 2014),
                      and thus, Martinez does not provide good cause for this late and successive
                      petition.
                                  Appellant also appeared to claim that ineffective assistance of
                      trial and appellate counsel would provide good cause to overcome the
                      procedural bars. Appellant's argument did not demonstrate good cause
                      because a claim of ineffective assistance of counsel that is itself
                      procedurally barred cannot be good cause to excuse a procedural defect.
                      Hathaway v. State, 119 Nev. 248, 252-53, 71 P.3d 503, 506 (2003).
                      Therefore, the district court did not err in denying the petition as
                      procedurally barred, and we
                                  ORDER the judgment of the district court AFFIRMED.



                                                     -16.4 etert.4*          j.
                                              Hardesty


                                                      J.                                        J.
SUPREME COURT
                      Douglas                                     Cherry
        OF
     NEVADA
                                                            2
(0) 1947A    .94P)4
                 cc:   Hon. Elissa F. Cadish, District Judge
                       David Van Duke
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e